Title: To Thomas Jefferson from David Austin, 24 January 1804
From: Austin, David
To: Jefferson, Thomas


               
                  Respected Sir. 
                  Norwich, Cont: Jan’y 24th: 1804
               
               The experience I have had of your candor, induces me to address you once more, on the State of the Nations, & on the state of our own Nation, in particular.
               The peace of European Nations is not yet attained: nor can it be attained unless the means appointed to produce it, be carried to them or they come to us.—
               I have a mind to clothe the pacific operations of your administration, with a glade of prophetic light, such as I perceive the Nation is entitled to receive, from the medium of providencial atmosphere in which it moves.
               Could a station be given me at Washington, of easy employment, such as might afford but a decent support, I could, by illustrations of the prophetic aspects, soon cause our own nation, & other nations to see that the principles of the Pacific Economy, now sought by Divines & Philosophers were hidden, like a vein of silver, in the crevices of our National Rock.
               Yesterday I prepared an Oration, introduced, as though delivered at the Capitol, on occasion of the accession of Louisiania &c to its relation to the U: States.—I think it would gratify you not a little, to hear it pronounced.—Should you haply find for me a place, at Washington, & leave me now & then an occasional opportunity for a display of the import of certain events as they pass in the light of prophetic inscription, I believe the present administration would find no occasion to repent the opportunity given for the illustration. The fact is your own mind seems in a perfect train, for the attainment of all the good which the powers of civil policy & philosophy can give: but in reference to a state, for which the Clergy of all denominations are looking, & which none of them can reach, suffer me to say, simply political administration scarcly is capable to reach it.—
               I think the mind of the Moral & spiritual part of our Nation might as well be drawn towards the City of Washington, as the political: & as it were, the whole Nation launch into an higher state of elevation: such as should shew to nations abroad, that such things are done for us, as a Nation, as to the same extent were never done before.—
               Your candid & modest remark, on casting your eye upon certain illustrations of the State of the Nations, which I had the honor to lay before you; invited my mind to a more candid adoption of a principle, more favorable to your interest, than before I had done. You said “it ought to succeed, beyond the present state of things was in the womb of providence, undoubtedly, Providence would raise up instruments to bring it about,” or in words to that effect.—
               The only question, now is whether opportunity shall be given for this development, under the patronage of the National wing: or whether it shall be left to generate its own existance in the New-England States.—
               If through the Medium of national administration, pacific principles on the higher grade of moral expectation should be conveyed, it is evident that the Unity of National mind might more rapidly be produced, than though truth, ever so evident, was left to the weight of its own innate powers.
               I submit these thoughts, with all diffidence, for your consideration, & can assure you that nothing will be found in my views, discordant to the interests of the present administration; my hope being, that an accumulation of Moral good might be the effect of those labors to the Nation, of which your disposition & administration present so good a political copy.—
               My residence is at Norwich; at which place, I should think myself honored by receiving the smallest testimony of yr. good Will: 
               & am with all esteem; & prayers for your prosperity.—
               
                  David Austin 
               
            